Citation Nr: 0101926	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-23 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to September 29, 1997, 
for an award of service connection for a laryngectomy due to 
cancer of the larynx, and for an award of special monthly 
compensation based on complete organic aphonia with constant 
inability to communicate by speech.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from November 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.


REMAND

A preliminary review disclosed that due to an outstanding 
hearing request, this matter is not ready for appellate 
disposition.  In the veteran's Substantive Appeal, VA Form 9, 
received at the RO in November 1999, he requested a BVA 
hearing in Washington, D.C.  He reiterated this request in a 
statement received in February 2000.  By VA letter dated in 
December 2000, he was notified of the time, date, and place 
of his hearing scheduled to be held in March 2001 in 
Washington, D.C.  In January 2001, the veteran contacted the 
BVA by letter, and indicated that he was unable to travel to 
Washington, D.C., but that he would still like a BVA hearing 
via videoconference techniques at the local VA office.  A 
January 2001 letter from Congressman Gillmor restated this 
request, and asked that the file be returned to the Cleveland 
RO for a video hearing.

In light of the foregoing, this matter is REMANDED to the RO 
for the following:

The veteran should be scheduled for a 
videoconference hearing before a Member 
of the Board at the next available 
opportunity.

The purpose of this REMAND is to satisfy a hearing request, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


